Andrews, Judge.
In Deal v. Handson, 210 Ga. App. 499 (436 SE2d 519) (1993), this court reversed the trial court’s judgment which denied defendants’ Motion to Dismiss the Handsons’ complaint based, in our Division 2, on the insufficiency of the OCGA § 9-11-9.1 affidavit. In Handson v. HCA Health Svcs, of Ga., 264 Ga. 293 (443 SE2d 831) (1994), the Supreme Court reversed our opinion, finding the affidavit adequate. Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court.

Judgments affirmed.


Pope, C. J., and Birdsong, P. J., concur.